Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 23 May 2022, the Amendment filed 9 May 2022 has been entered. Claims 1-24 are pending, of which claims 15-20 are withdrawn from consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No.  4,136,590 to Kordyban et al. in view of US Pat. No. 4,920,846 to Duginske et al. and further in view of US Pat. No. 4,316,834 to Ueda et al.
Regarding claim 1, Kordyban discloses a circular saw blade guide pad 65, comprising: 
a pad body (the body of pad 65; see Fig. 2), wherein the pad body includes a pad material (the material indicated by cross-hatchings in Fig. 2; while the cross-hatchings suggest that the material of the pad body is metal per MPEP 608.02, the present rejection is not relying on the cross-hatchings as indicating any particular material of the pad body), wherein the pad body defines a guide surface 67 configured to contact a rotating circular saw blade during operative use of the circular saw blade (the guide surface 67 is configured to contact blade 52 by virtue of the guide surface 67 being exposed and extending beyond the edge of carrier 61 as can be seen in Fig. 2; see the Abstract of Kordyban indicating that the pad 65 is configured to contact a rotating circular saw blade), wherein the pad body defines a recessed surface that is recessed into the pad body relative to the guide surface 67 (the recessed surface being an inner surface of pocket 85 as can be seen in Fig. 2), wherein the recessed surface and the guide surface 67 together define a recessed pocket 85 configured to at least temporarily retain a fluid for cooling or lubricating the circular saw blade 52 (see Fig. 2 and col. 3, lines 9-13; the pocket 85 at least temporarily retains the fluid when the blade 52 is adjacent to the pocket 85 to limit flow of fluid out of the pocket, as one example of the pocket 85 being configured to at least temporarily retain the fluid).
Regarding claim 13, Kordyban discloses a circular saw guide assembly 50 (see Fig. 2), the guide assembly 50 comprising: a guide arm (the guide arm being the arm that defines passage 76 as can be seen in Fig. 2; see col. 3, line 7 describing the guide arm); and the guide pad 65 substantially of claim 1 (see Fig. 2 and the discussion of claim 1 above), wherein the guide pad 65 is operatively attached to the guide arm (see Fig. 2).  
Regarding claim 14, Kordyban discloses a circular saw (see the Abstract), comprising: at least one circular saw blade 53 defining a first blade side and an opposed second blade side (see Fig. 2, where the blade sides are left and right sides of the blade 53); a first guide assembly 50 positioned on the first blade side (see Fig. 2, the assembly 50 is on the left side of blade 53); and a second guide assembly 51 positioned on the second blade side (see Fig. 2, the assembly 51 is on the right side of blade 53); wherein the first guide assembly 50 and the second guide assembly 51 each include the guide assembly of claim 13 (see Fig. 2).  
Kordyban also discloses that it is known to select a low friction material for the guiding surface in order to prevent excessive wear of the guiding surface (see col. 1, lines 17-20). Still, Kordyban, at least for the purposes of this rejection, is considered as failing to disclose any particular material that its pad body includes. As a result, Kordyban fails to disclose that the pad material includes: (i) a first plurality of small graphite particles, wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size; (ii) a second plurality of large graphite particles, wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size, wherein the second threshold particle size is greater than the first threshold particle size; and (iii) at least one additional component that defines a remainder of the pad material, wherein the at least one additional component includes a cured resin material, wherein the cured resin material is bound to the first plurality of small graphite particles and to the second plurality of large graphite particles to define the pad body; wherein the first plurality of small graphite particles and the second plurality of large graphite particles collectively form a plurality of graphite particles, wherein at least 90 wt% of the plurality of graphite particles defines a threshold particle size of at least 35 microns, all as required by claim 1. Kordyban also fails to disclose the features of claims 2-12 and 21-24.
Duginske teaches a pad material for a saw blade guide pad 46, where the pad material includes: graphite particles (see col. 2, lines 15-20); and (iii) at least one additional component that defines a remainder of the pad material (the at least one additional material including the phenolic resin of col. 4, lines 23-25), wherein the at least one additional component includes a cured resin material (see col. 4, lines 23-27 and Fig. 5), wherein the cured resin material is bound to the graphite particles to define the pad body 46 (see col. 4, lines 23-27 and Fig. 5). [Claim 1]  Duginske further teaches that the resin material includes at least one of: (i) a polymeric resin material; (ii) a cross-linked polymeric resin material; (iii) an epoxy resin material; (iv) a phenol formaldehyde resin material; (v) a phenolic resin material; and (vi) a phenolic resin material that includes methacrylate-functionalized silicates (see the phenolic resin material of col. 4, lines 23-25) [claim 10]. Still further, Duginske teaches that the pad body of the guide pad 46 further includes a support fabric 56 (see the canvas fabric of col. 4, lines 27-31). [Claim 21] Duginske teaches at least one of: (i) the support fabric 56 is embedded within the pad body (see Fig. 5); (ii) the pad body is operatively attached to the support fabric 56 (see Fig. 5); and (iii) the pad body is adhered to the support fabric 56 (see Fig. 5). [Claim 22] Continuing, Duginske teaches that the support fabric 56 includes at least one of: (i) a plant-based fabric; (ii) a synthetic fabric; (iii) a cotton fabric; (iv) a flax-fiber fabric; (v) a hemp-fiber fabric; and (vi) a poly-paraphenylene terephthalamide fabric (canvas as disclosed at col. 4, lines 27-31 is understood by one of ordinary skill in the art as including a type of plant-based fabric). [Claim 23] Finally, Duginske teaches that a guide assembly (the guide assembly is shown in Fig. 3, where the guide assembly includes the guide pad 46) further includes a support fabric 56 configured to at least one of support the pad body, provide shock absorption to the pad body, and decrease a potential for cracking of the pad body 46 (the fabric 56 at least supports the pad body 46; see Fig. 5). [Claim 24] Duginske teaches that its pad material is advantageous for a variety of reasons including reducing friction between the guide pads and the blade (see col. 2, lines 32-37) and also including minimizing heat build-up, which increases blade life, not damaging blade teeth due to inadvertent strikes, and quitter running (see col. 4, line 61 to col. 5, line 44).
Noting that Kordyban acknowledges advantages to provide a low-friction pad material (see col. 1, lines 17-20), it would have been obvious to one of ordinary skill in the art to provide the pad material of the pad bodies of Kordyban as the pad material including graphite particles bound in a cured resin material with a support fabric as taught by Duginske. This modification is advantageous for a variety of reasons including reducing friction, minimizing heat build-up, which increases blade life, not damaging blade teeth due to inadvertent strikes, and quitter running.
Still, Kordyban, as modified, fails to disclose that the graphite particles include: (i) a first plurality of small graphite particles, wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size; (ii) a second plurality of large graphite particles, wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size, wherein the second threshold particle size is greater than the first threshold particle size; wherein the first plurality of small graphite particles and the second plurality of large graphite particles collectively form a plurality of graphite particles, wherein at least 90 wt% of the plurality of graphite particles defines a threshold particle size of at least 35 microns, all as required by claim 1. Kordyban also fails to disclose the features of claims 2-9, and 11-12.
Ueda is in the field of endeavor of guide pads (a guide pad is at type of sliding element), and is also pertinent to the problem of providing a low friction, long wearing sliding element. Ueda teaches a pad material that includes: (i) a first plurality of small graphite particles (see the ‘fine graphite powder’ of col. 1, lines 47-50; see also the “—425” column in Table 1 at cols. 5 and 6), wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size (see col. 1, lines 40-42 and Note *1 in Table 1; the first threshold particle size as disclosed by Ueda is less than 32 microns; the first plurality of small graphite particles necessarily includes some ‘first threshold fraction’ that is less than 32 microns because consistent with claim 3, 100 wt% of the first plurality of small graphite particles can be the ‘first threshold fraction’ – all the graphite particles less than 32 microns can be considered as the ‘first plurality of small graphite particles’); and (ii) a second plurality of large graphite particles (see the ‘coarse graphite powder’ of col. 1, lines 47-50; see also the “—145~ +350” column in Table 1 at cols. 5 and 6 ), wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size (see col. 1, lines 38-40; the second threshold particle size can be 32 microns; the second plurality of large graphite particles necessarily includes some ‘fraction’ that is at least 32 microns because consistent with claim 7, 100 wt% of the second plurality of large graphite particles can be the ‘second threshold fraction’ – all the graphite particles of at least 32 microns can be considered as the ‘second plurality of large graphite particles’; alternatively, in Table 1, the ‘second threshold particle size’ is 44 microns per note *1), wherein the second threshold particle size is greater than the first threshold particle size (see the grain sizes of the particles in col. 1, lines 35-46 – 32 microns is greater than less than 32 microns; additionally, see note *1 in Table 1 disclosed that the second threshold particle size is greater than the first); wherein cured resin material is bound to the first plurality of small graphite particles and to the second plurality of large graphite particles to define a pad body 51 (see Fig. 1 and col. 4, lines 57-64); and that the first plurality of small graphite particles and the second plurality of large graphite particles collectively form a plurality of graphite particles (i.e., the first and second pluralities of particles are within the pad body to form a single plurality of particles – the two pluralities can be considered together as a single plurality). [Claim 1] Ueda teaches: that the first plurality of small graphite particles defines a first weight percentage of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “— 425” column corresponds to the first plurality of small graphite particles), wherein the first weight percentage of the pad material is at least 10 wt% and at most 60 wt% of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “—425” column corresponds to the first plurality of small graphite particles) [claim 2]; that the first threshold fraction of the first plurality of small graphite particles is at least 70 wt% and at most 100 wt% of the first plurality of small graphite particles (the first threshold fraction is 100 wt% when all particles less than 32 microns are grouped into the first plurality of small graphite particles) [claim 3]; that a ratio of the first threshold particle size to the second threshold particle size is at least 0.1 and at most 0.8 (relative to, e.g., Sample No. 4 in Table 1 as described at note *1, the ratio of 32 microns to 44 microns is 0.73, which is within the claimed range) [claim 4]; that the first threshold particle size is less than 140 microns (see note *1 in Table 1 describing the first threshold particle size as being 32 microns) [claim 5]; that the second plurality of large graphite particles defines a second weight percentage of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “— 145~ to +350” column corresponds to the second plurality of large graphite particles), wherein the second weight percentage of the pad material is at least 10 wt% and at most 60 wt% of the pad material (see, e.g., Sample No. 4 in Table 1) [claim 6]; that the second threshold fraction of the second plurality of large graphite particles is at least 50 wt% and at most 100 wt% of the second plurality of large graphite particles (the second threshold fraction is 100 wt% when only particles of at least the second threshold particle size are considered as members of the second plurality of large graphite particles) [claim 7]; that the second plurality of large graphite particles includes a first subset of large graphite particles that defines a first subset particle size range and a second subset of large graphite particles that defines a second subset particle size range (the second plurality of large graphite particles are not all identically sized, and thus the second plurality of large graphite particles can be divided into two subsets based on their sizes; e.g., in Table 1, the second plurality of large graphite particles include sizes from 44 to 80 microns) [claim 9]; that the resin material defines at least 10 wt% and at most 100 wt% of the remainder of the pad material (e.g., in Sample No. 4 of Table 1, the resin material defines 30 wt% of the entire pad material, and the remainder of pad material is 43 wt%, such that the resin material defines 70 wt% of the remainder of the pad material) [claim 11]; and that the at least one additional component further includes at least one of: (i) fiberglass; (ii) formaldehyde; (iii) magnesium oxide; (iv) mica; (v) mineral fiber; and (vi) woolastonite (e.g., the sericite of col. 3, lines 40-42 is a type of mica) [claim 12]. Ueda teaches that providing a sliding element with both small graphite particles and large graphite particles is advantageous because both wear resistance and sliding characteristics are enhanced, and also because heat generation is kept inconsiderable (see col. 1, lines 47-62; see also col. 2, lines 20-25). Ueda also teaches that the amount of resin material achieves a balance between strength and sliding characteristics (see col. 2, lines 60-68). Finally, Ueda also teaches that providing pad material with mica is advantageous in order to improve the coefficient of friction and wear resistance (see col. 3, lines 50-55). 
Noting that the pad material of Kordyban, as modified, already includes graphite particles as discussed above, it would have been obvious to one of ordinary skill in the art to provide the graphite particles of the pad material of Kordyban, as modified, with both a first plurality of small graphite particles and a second plurality of large graphite particles in view of the teachings of Ueda. This modification is advantageous because providing a pad material with both small and large pluralities of graphite particles enhances both wear resistance and sliding characteristics, while also keeping heat generation inconsiderable. Additionally, it would have been obvious to one of ordinary skill in the art to provide the pad material of Kordyban, as modified, with resin material that defines at least 10% and at most 100% of the remainder of pad material in view of the teachings of Ueda in order to achieve a balance between strength and sliding characteristics. Finally, it would have been obvious to one of ordinary skill in the art to provide the pad material of Kordyban, as modified, with mica in view of the teachings of Ueda in order to improve the coefficient of friction and wear resistance.
Still, Kordyban, as modified, fails to disclose that at least 90 wt% of the plurality of graphite particles defines a threshold particle size of at least 35 microns as required by claim 1; that the first threshold size is at least 35 microns as required by claim 5; the second threshold particle size is at least 100 microns and at most 400 microns as required by claim 8; that the first subset particle size range is at least 100 microns and at most 200 microns, and wherein the second subset particle size range is at least 200 microns as required by claim 9. 
Nonetheless, Ueda suggests that the particle sizes and proportions of the first and second pluralities of graphite particles constitute a result effective variable because these particle sizes and proportions achieve the recognized result of simultaneously enhancing both wear resistance and sliding characteristics of a sliding element (see Ueda at col. 1, lines 47-62; see also Table 1 of Ueda at columns 5 and 6 showing different proportions of the sizes). Indeed, Ueda explicitly states, “the size of these particles and the proportion of one of these particles to the other must be selected so as to simultaneously enhance the wear resistance and sliding characteristic” (see col. 1, lines 51-54). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pad material of Kordyban, as modified, by selecting the sizes and proportions of the graphite particles such that: at least 90 wt% of the plurality of graphite particles defines a threshold particle size of at least 35 microns; a ratio of the first threshold particle size to the second threshold particle size is at least 0.1 and at most 0.8; the first threshold size is at least 35 microns and at most 140 microns;  the second threshold particle size is at least 100 microns and at most 400 microns; and the first subset particle size range is at least 100 microns and at most 200 microns, and the second subset particle size range is at least 200 microns. This selection of graphite particle sizes and proportions would have been obvious since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Ueda includes an explicit teaching that selecting the size of the particles should be performed to enhance both wear resistance and sliding characteristics (the proportions are merely the amount of each size selected). One of ordinary skill in the art, therefore, would be motivated to optimize the particles sizes and proportions of the first and second pluralities of graphite particles for the particular application of the pad material of Kordyban, as modified, such that the exact balance of wear resistance and sliding characteristics are optimized for the particular circular saw blade guide pad application of Kordyban, as modified. In view of the teachings of Ueda, one of ordinary skill in the art would increase the size(s) of the small and/or large particles and/or increase the proportion of large particles to small particles when greater wear resistance is required, whereas one of ordinary skill in the art would decrease the size(s) of the small and/or large particles and/or decrease the proportion of large particles to small particles when enhanced sliding characteristics are required. These outcomes are suggested by Ueda, and thus are predictable to one of ordinary skill in the art. Further, one of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed ranges because Ueda includes an explicit teaching of the need to select the particles sizes of the first and second pluralities of graphite particles, suggesting that the particle sizes and the proportions of each size can be varied, and because one of ordinary skill in the art would expect the optimal particle sizes for the pad material to change depending on the particular application of the pad material. Kordyban, as modified, teaches the use of graphite particles in a circular saw blade guide pad, and a circular saw blade guide pad is only occasionally in contact with the saw blade (see col. 3, lines 50-54 of Kordyban) and the circular saw blade guide pad is lubricated (see col. 1, lines 6-9 of Kordyban). The conditions to which the circular saw blade guide pads of Kordyban, as modified, are exposed are not as extreme as those of Ueda, which include a large thrust pressure and a lack of lubrication (see col. 3, lines 19-27 of Ueda). Therefore, the less extreme operating conditions to which the guide pads of Kordyban, as modified, are exposed provides is additional evidence of a reasonable expectation of success for this modification. Finally, the claimed ranges do not appear to be critical because the present specification explicitly teaches that a variety of other, alternative ranges are also suitable (see the present specification beginning at page 13, line 22 regarding the second threshold particle size not being critical and see the present specification beginning at page 14, line 12 regarding the subset particle size ranges not being critical). 
Response to Arguments
  Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive. Prior to addressing the Applicant’s arguments, the examiner suggests that the Applicant demonstrate the criticality of the size of particles required by claim 1 as one option for rebutting the above prima facie case of obviousness. See MPEP 2144.05(III)(A) for additional information.
First, the Applicant argues against the rejection of claim 1 under 35 USC 103 beginning at header a) on page 12 of the Remarks, arguing that the Aller decision is distinct from the present case because in Aller the conclusion of obviousness pertained to the obviousness of a claimed invention over a single prior art reference, rather than a combination of references in the present case. The Applicant also argues that routine optimization could not have been carried out to arrive at the claimed subject matter because the hypothetical conditions under which the experimentation or optimization would be carried out are novel and only exist within the construct of the proposed combination. 
This argument is not persuasive. There is no requirement that a result effective variable can only be optimized in a rejection citing a single reference. Indeed, MPEP 2144.05 discusses obviousness of similar and overlapping ranges, amounts, and proportions, and there is no requirement that a result effective variable can only be optimized when there is a single prior art reference. The Applicant’s argument is therefore not persuasive because the argument creates a ‘single-reference’ test that is not required to establish a prima facie case of obviousness. Further, as explained above, it would have been obvious to one of ordinary skill in the art to modify the guide pad of Kordyban to include graphite particles in view of Duginske, and further it would have been obvious to one of ordinary skill in the art to modify the graphite-containing guide pad of Kordyban, as modified, to include two different sizes of graphite particles in view of Ueda. Thus, guide pads including two different sizes of graphite particles are obvious in view of the prior art, and it is proper to apply a routine experimentation analysis to an obvious guide pad. There is no requirement that routine experimentation cannot be applied in addition to another obviousness modification. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and the combined teachings of the art provide a reason to experiment with the sizes and proportions of large and small graphite particles when applied to a circular saw blade guide pad – mainly, the achieve the best balance of low friction and high wear resistance. Since the present rejection relies only on the combined teachings of the prior art references, the present rejection is proper. 
Next, the Applicant argues against the rejection of claim 1 under 35 USC 103 beginning at header b) on page 14 of the Remarks, arguing that the proposed combination lacks a reasonable expectation of success. In support of this argument, the Applicant asserts that the art is silent about arriving at an optimized range of at least 90 wt% of the plurality of graphite particles defining a threshold size of at least 35 microns. The Applicant asserts that Ueda is specific that benefits are afforded only for specific particle sizes. 
The Applicant’s argument is not persuasive. First, in order for there to be a reasonable expectation of success, the prior art need not explicitly teach the claimed range. Instead, in the present case there is a reasonable expectation of success because Ueda explicitly teaches selecting the size of the particles and the proportion of the sizes of particles so as to simultaneously enhance wear resistance and sliding characteristics (see col. 1, lines 51-54 of Ueda). Of course, the optimal balance of wear resistance and sliding characteristics is going to change depending on the particular application. Another reason that there is a reasonable expectation of success is that the conditions of guide pads in a circular saw are not as extreme as the conditions of the sliding element of Ueda. In Kordyban, as modified, the guide pads are only occasionally contained by the saw blade and lubrication is present. In Ueda, there is a large thrust force against the sliding element and there is no lubrication. Thus, the less extreme conditions of Kordyban, as modified, compared to Ueda also provide an expectation for success. A final reason for an expectation of success if the relatively small change in particle size required from Ueda to the claimed range. Ueda discloses a particle size of less than 32 microns for fine particles. In the claimed range, the particle threshold is 35 microns, which only requires a small increase in the particle size explicitly disclosed by Ueda – there is no change of orders of magnitude, for example. Therefore, a small change in importance of wear resistance, for example, would lead one of ordinary skill in the art to select larger particles. The Applicant’s argument is not persuasive because it does not allow one of ordinary skill in the art to deviate from values explicitly disclosed by Ueda. However, one of ordinary skill in the art is not an automaton and is not limited to only the exact particle sizes disclosed by Ueda. Further, in view of the guide pads of Kordyban, as modified, being in an environment of a circular saw, one of ordinary skill in the art would be motivated to experiment with values outside the explicit ranges of Ueda because Ueda’s teachings are to sliding elements in general, not circular saw guide pads in particular. In response to the Applicant’s assertion that Ueda requires specific particle sizes, this argument is not persuasive. It is true that Ueda discloses examples of specific particle sizes, but Ueda does not teach away from other particle sizes. Indeed, Ueda explicitly encourages experiment, stating “the size of these particles and the proportion must be selected so as to simultaneously enhance the wear resistance and sliding characteristic” (see col 1, lines 51-54), without specifying any limit. In Ueda at col. 2, lines 20-24, Ueda discourages using only fine particles or using only coarse particles, but Ueda does not define or limit ranges of what is ‘fine’ and ‘coarse’.  To the contrary, Ueda merely discusses preferred sizes (see col. 2, lines 24-29), but disclosure of a preferred size does not teach away from all other sizes. Again, one of ordinary skill in the art is not an automaton and can adapt the general teachings of Ueda to the particular environment of a circular saw guide pad. Ueda suggests that fine particles enhance sliding characteristics, whereas large particles enhance wear resistance. 
Thus, the Applicant’s arguments are not persuasive, and the rejection is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724